Name: Commission Regulation (EEC) No 3387/81 of 26 November 1981 on the issue of import licences on 1 December 1981 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 / 18 Official Journal of the European Communities 28 . 11 . 81 COMMISSION REGULATION (EEC) No 3387/81 of 26 November 1981 on the issue of import licences on 1 December 1981 for sheepmeat and goatmeat products originating in certain non-member countries HAS ADOPTED THIS REGULATION : Article 1 The Member States shall , on 1 December 1981 , issue the import licences provided for in Regulation (EEC) No 3167/81 and applied for from 12 to 18 November 1981 on the following conditions : (a) for products falling within subheading 02.01 A IV a) of the Common Customs Tariff, the quantities applied for originating :  in Spain shall be reduced by 92-918 % ,  in other non-member countries shall be granted in full ; (b) for products falling within subheading 02.01 A IV b) of the Common Customs Tariff, the quantities applied for originating :  in Chile shall be reduced by 99-700 % ,  in other non-member countries shall be granted in full ; (c) for products falling within subheading 01.04 B of the Common Customs Tariff, the quantities applied for originating in other non-member coun ­ tries shall be reduced by 81-706 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( x ), as last amended by Regulation (EEC) No 899/81 (2), Having regard to Council Regulation (EEC) No 3069/81 of 26 October 1981 concerning the import system applicable to certain non-member countries in the sheepmeat and goatmeat sector in 1981 (3), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3167/81 (4) provides for the importation of certain sheepmeat and goatmeat products originating in certain non-member countries on special terms up to 31 December 1981 ; whereas it is necessary to autho ­ rize the issue of import licences for the said products ; Whereas in some cases the quantities in respect of which licence applications have been lodged exceed the quantities provided for in Regulation (EEC) No 3167/81 ; whereas, in those cases, the quantities applied for should therefore be reduced by a single percentage figure ; Whereas in other cases the quantities in respect of which licence applications have been lodged do not exceed the quantities provided for in Regulation (EEC) No 3167/81 ; whereas, in those cases, all the licence applications may accordingly be granted, Article 2 This Regulation shall enter into force on 1 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 November 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 183, 16 . 7 . 1980 , p . 1 . (2) OJ No L 90, 4 . 4 . 1981 , p . 26 . ( 3) OJ No L 308 , 29 . 10 . 1981 , p . 1 . (&lt;) OJ No L 316, 6 . 11 . 1981 , p . 21 .